 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9
10 BARTHOLOMEW POWELL, an                            Case No: 4:18-CV-05117 - HSG
   individual,
11             Plaintiff,                            ORDER GRANTING DEFENDANT
                                                     STERICYCLE’S
12           v.                                      ADMINISTRATIVE MOTION TO
                                                     MAKE TELEPHONIC
13                                                   APPEARANCE AT CASE
   STERICYCLE, INC., a Delaware                      MANAGEMENT CONFERENCE
14 corporation; STERICYCLE
   SPECIALTY WASTE SOLUTIONS,                        Case Management Conference Date
15 INC., a Delaware corporation;                     Date:      December 4, 2018
   STERICYCLE ENVIRONMENTAL                          Time:      2:00 p.m.
16 SOLUTIONS, INC., a Delaware                       Courtroom: 2
   corporation; and DOES 1 through 30,
17 inclusive,
18                      Defendant.
19
20
21           It is hereby Ordered that Thomas R. Kaufman, attorney for Defendants may
22 appear via telephone for the Case Management Conference currently set for
23 December 4, 2018 at 2 p.m. Counsel shall contact CourtCall at (866) 582-6878 to
24 make arrangements for the telephonic appearance.
25
26 Date: November 16 , 2018                     ______________________________
27                                              The Honorable Haywood S. Gilliam, Jr.
28

                                                 -1-                      Case No. 4:18-cv-05117
     SMRH:488412631.1          ORDER GRANTING ADMINISTRATIVE MOTION TO APPEAR VIA TELEPHONE
